DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Gary J. Edwards, Registration No. 41,008, Attorney of Record, on 05/04/2022.

The application has been amended as follows:
1.	(Currently amended) A motion tracking system for tracking a motion of a subject in an environment, the system comprising:
an imaging device adapted to be worn by the subject;
an accelerometer adapted to be worn by the subject; and
a processor configured to receive a series of images of the environment captured by the imaging device and to form, in dependence on the images an estimate of the subject’s position in the environment, and to receive acceleration data from the accelerometer and to form an estimate of a motion of a part of the subject’s body carrying the accelerometer in dependence on the acceleration data and the estimate of the subject’s position, 
wherein the processor is configured to
detect in the series of images from the imaging device a representation of each of a plurality of indicia located in the environment, the indicia not having a known position and wherein the imaging device captures the series of images at a framerate such that one or more of the plurality of indicia will appear in successive frames of the series of images; 
search for common spatial patterns among representations of the plurality of indicia by comparing position and layout of the plurality of indicia in the series of images; and
form the estimate of the subject’s position with reference to the common spatial patterns among representations of the plurality of indicia in the series of images captured at different times, and
wherein the plurality of indicia is disposed in an irregular pattern in the environment.
2.	(Cancelled).
3.	(Previously presented) The motion tracking system as claimed in claim 1, wherein the processor is configured to detect the representation of each of the indicia in the image as a relatively high brightness region of the image.
4.	(Cancelled).
5.	(Currently amended) The motion tracking system as claimed in claim [[4,]] 1, wherein the indicia are retroreflective.
6.	(Currently amended) The motion tracking system as claimed in claim [[4,]] 1, wherein the indicia are substantially identical.
7.	(Currently amended) The motion tracking system as claimed in claim [[4,]] 1, wherein the indicia are located on a downwards-facing surface of the environment.
8.	(Previously presented) The motion tracking system as claimed in claim 1, wherein the imaging device is fixed to an article of headgear.
9.	(Previously presented) The motion tracking system as claimed in claim 8, wherein the imaging device is fixed to the article of headgear in an orientation such that when the headgear is worn normally with a wearer’s head in an upright orientation a centre of the imaging device’s field of view is directed upwards.
10.	(Previously presented) The motion tracking system as claimed in claim 8, wherein the article of headgear is a hat.
11.	(Previously presented) The motion tracking system as claimed in claim 8, wherein the article of headgear is a headset comprising a display visible to a wearer of the headset.
12.	(Previously presented) The motion tracking system as claimed in claim 11, wherein the processor is configured to cause an image on the display to pan and/or tilt and/or roll in correspondence with motion of the subject’s head as detected by the processor.
13.	(Previously presented) The motion tracking system as claimed in claim 11, wherein the processor is configured to cause an image on the display to display a virtual reality image of an environment simulating motion through the environment in correspondence with motion of the subject as detected by the processor.
14.	(Previously presented) The motion tracking system as claimed in claim 1, comprising a processor configured to cause a display to display an image of a figure in a simulated environment, wherein:
	 a location at which the figure is displayed in the simulated environment is determined in dependence on the estimate of the subject’s position in the environment determined by images from the imaging device; and
 a pose in which the figure is displayed is dependent on the acceleration data determined by acceleration data from the accelerometers.	
15.	(Currently amended) A method for tracking a motion of a subject in an environment, the method comprising:
sensing with an imaging device worn on a first body part of the subject a series of images of the environment;
detecting in the series of images a representation of each of a plurality of indicia located in the environment, wherein the indicia are not of known position, and wherein the imaging device captures the series of images at a frame rate such that one or more of the plurality of indicia will appear in successive frames of the series of images;
searching for common spatial patterns among representations of the plurality of indicia by comparing position and layout of the plurality of indicia in the series of images;
sensing with an accelerometer worn on a second body part of the subject a series of accelerations, the second body part of the subject being articulated with respect to the first body part of the subject;
forming, in dependence on the images, an estimate of the subject’s position in the environment;
forming the estimate of the subject’s position with reference to the common spatial patterns among representations of the plurality of indicia in the series of images captured at different times; and
forming an estimate of a motion of the second body part in dependence on acceleration data from the accelerometer and the estimate of the subject’s position, 
wherein the plurality of indicia is disposed in an irregular pattern in the environment.

16. (Cancelled).

Reasons for Allowance
The following is an examiner's statement of reasons for allowance:
 In addition to Applicant’s remarks and the newly cited prior art, the prior arts of record including the newly cited prior arts when taken individually or in combination do not expressly teach or render obvious the limitations recited in independent claims 1 and 15 as a whole.  
At best the prior arts of record disclose, specifically for claim 1:
Fitzgerald et al. (US 2015/0116316A1) teaches a motion tracking system for tracking a motion of a subject in an environment (Fig. 1; [0021]; Fig. 4; [0049]; Fig.5; [0054]), the system comprising an imaging device adapted to be worn by the subject ([0021]; an accelerometer adapted to be worn by the subject ([0021]; [0057]; Fig. 5, 508; [0072]); and 
a processor ([0051]; Fig. 7, 710; [0077]) configured to receive a series of images of the environment captured by the imaging device ([0058]; Fig. 6B, 630; [0064]) and to form, in dependence on the images an estimate of the subject's position in the environment ([0058]; [0060]; Fig. 6B, 640, 650; [0064]-[0065]), and to receive acceleration data from the accelerometer and to form an estimate of a motion of a part of the subject's body carrying the accelerometer in dependence on the acceleration data and the estimate of the subject’s position ([0057]; [0067]).
Gessler (US 2016/0005185 A1) teaches detect in the series of images from the imaging device a representation of each of a plurality of indicia located in the environment, the indicia not having a known position ([0011]-[0012]; [0021]), and wherein the imaging device captures the series of images at a framerate such that one or more of the plurality of indicia will appear in successive frames of the series of images (Fig. 2; [0038]-[0039]); and 
form the estimate of the subject's position by comparing locations of representations of the indicia in images captured at different times ([0039]; Fig. 3; [0040]-[0041]).
In addition, neither reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art at the time the invention was made, knowing the teaching of the prior arts of record would have combined them to arrive at the present invention as recited in the context of independent claims 1 and 15 as a whole.
 Thus, independent claims 1 and 15 are allowed over the prior art of record. The dependent claims are allowable for at least their dependence on independent claims.  Therefore, claims 1, 3 and 5-15 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY P HOANG whose telephone number is (469)295-9134. The examiner can normally be reached M-TH 8:30-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER WELCH can be reached on 571-272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY P HOANG/           Examiner, Art Unit 2143                                                                                                                                                                                             
/JENNIFER N WELCH/           Supervisory Patent Examiner, Art Unit 2143